DETAILED ACTION
	This Office Action is in response to amendments filed 07/05/2022.  The current status of the claims is as follows:
	Claims 1-7, 11, 13-14, and 17-26 are pending.
	Claims 1, 7, 11, 13, 14, 17, and 20 have been amended.
	Claims 8-10, 12, 15, and 16 have been cancelled.
	Claims 21-26 are new.

Allowable Subject Matter
Claims 1-7, 11, 13-14, and 17-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As discussed on page 9 of Applicant’s remarks filed 07/05/2022, claims 1, 7, and 17 have been amended to incorporate the subject matter presented in currently cancelled claims 15 and 16.  Therefore, the reasons for allowance for claims 1, 7, and 17 are the same as those discussed in the office action dated 03/02/2022.
Claims 2-6, 11, 13-14, and 18-26 are dependent from, and allowed in conjunction with, corresponding independent claims 1, 7, and 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E BAUGHMAN whose telephone number is (571)270-0666. The examiner can normally be reached Mon and Wed-Fri 10-6 EST; Tues 1-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/William E. Baughman/Primary Examiner, Art Unit 2138